SHORT ORDER
SPATT, District Judge.
On June 27, 2013, the Court issued a Memorandum and Order granting a motion by the Plaintiff Great Lakes Reinsurance (UK) PLC to dismiss the third counterclaim by the Defendant Marius Fortelni seeking an award of attorneys’ fees for its alleged “bad faith” disclaimer of insurance coverage. 951 F.Supp.2d 385, 2013 WL 3283464 (E.D.N.Y.2013). In that Memorandum and Order, for purposes of the motion to dismiss, the Court drew the facts from the Defendant’s answer and construed them in a light most favorable to the Defendant. In doing so, the Court used imprecise language in describing the Defendant’s allegation that the Plaintiff “has a well-publicized history of being involved in bad faith litigation in yacht insurance.” (Id. at 387, at *2.) The Court reiterates that any references to allegations in the Memorandum and Order, including the above-mentioned allegation, do not constitute the factual findings of the Court in this case.
SO ORDERED.